Citation Nr: 0201200	
Decision Date: 02/05/02    Archive Date: 02/11/02

DOCKET NO.  99-23 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to the veteran's service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from July 1968 to 
April 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The claim was remanded by the Board 
in February 2001 and has since been returned to Board for 
review.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  The veteran has two service-connected disabilities; he is 
rated 70 percent disabled as a result of his post-traumatic 
stress disorder.  He is noncompensably rated for the 
residuals of a gunshot wound to the right lower leg.  

3.  The veteran is currently employed in the construction 
business.

4.  The veteran is not unemployable because of his service-
connected disabilities.  


CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A); 38 C.F.R. § 3.103 (2001).

2.  The criteria for a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disabilities have not been met.  38 C.F.R. § 4.16 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran comes now before the Board requesting that a 
total disability rating be awarded to him.  He contends that 
his service-connected post-traumatic stress disorder (PTSD) 
prevents him from obtaining and maintaining gainful 
employment.  The veteran's service-connected disabilities 
are:

PTSD					70 percent 
disabling
Residuals of a gunshot wound to 
the right lower leg		0 percent 
disabling

He has a variety of nonservice-connected disabilities, to 
include the residuals of a radical mastectomy of the left 
breast, the residuals of bilateral otitis externa, chronic 
airway obstruction, and sinusitis.  

When a veteran submits a compensation claim to VA, VA has a 
duty to assist him with that claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A); 38 C.F.R. § 3.103 (2001).  Over the course of this 
appeal, VA has obtained his private and VA treatment records 
and provided various VA examinations.  It has also requested 
and acquired the veteran's relevant VA medical treatment 
records, and the veteran has provided written statements.  
Additional private or other government records that would 
assist in the processing of this claim have not been 
identified by the veteran.  The veteran has been provided 
appropriate notice of the pertinent laws and regulations, and 
he has been given the opportunity to provide additional 
information in support of his claim.  VA has satisfied its 
duty to assist the veteran.

A total disability rating for compensation based on 
individual unemployability may be assigned where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities:  Provided, that if there is 
only one such disability, this disability shall be ratable as 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
Disabilities of both lower extremities, including the 
bilateral factor, are considered to be one disability for the 
above purposes.  38 C.F.R. § 4.16(a) (2001).

The veteran's one compensable disability, his PTSD, has been 
rated as 70 percent disabling.   As such, the veteran 
fulfills the basic requirements of 38 C.F.R. § 4.16(a) 
(2000).  The record shows that the veteran is 53 years of 
age, completed high school, and has some vocational training 
that has been paid for by the VA.  Although the veteran has 
written on his application for unemployability benefits that 
he has not worked since 1983, the veteran's medical records 
report that he is presently employed in the construction 
business.  Yet, is the veteran unemployable for VA purposes?

The term "substantially gainful occupation" was discussed 
by the United States Court of Appeals for Veterans Claims, 
hereinafter the Court, in Faust v. West, 13 Vet. App. 342 
(2000).  Although 38 C.F.R. § 4.16(a) (2001) does not 
specifically define what substantially gainful employment is, 
it does provide that "marginal employment" is not 
substantially gainful employment, and thus implies that 
employment that is more than marginal may be considered to be 
"substantially gainful employment".  Id. at 355-56; citing 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991) 
(stating that, for the purposes of § 4.16(a), "substantially 
gainful employment . . . . suggests a living wage").  The 
Court also noted that Social Security Administration 
regulations define "substantially gainful activity" as 
"work that -- (a) involves doing significant productive 
physical or mental duties; and (b) is done . . . for pay or 
profit", 20 C.F.R. § 404.1509, and held that where, the 
veteran became employed, as shown by clear and convincing 
evidence, at a substantially gainful occupation -- i.e., one 
that provides annual income that exceeds the poverty 
threshold for one person, such employment constitutes, as a 
matter of law, a substantially gainful occupation.  Faust, 13 
Vet. App at 355-56.

The Court in Van Hoose v. Brown, 4 Vet. App. 361 (1993) held 
that for a veteran to prevail in a claim for individual 
unemployability benefits, it is necessary that the record 
reflect some factor that takes his case outside the norm.  38 
C.F.R. §§ 4.1, 4.15 (2001).  The fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high schedular rating that is assigned is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Moreover, 
there is no statute or regulation that requires VA to conduct 
a job market or employability survey to determine whether a 
claimant is unemployable because of one or more service-
connected disabilities.  See Gary v. Brown, 7 Vet. App. 229 
(1994); see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for a total disability 
rating.  38 C.F.R. § 4.19 (2001).  Marginal employment is not 
to be considered substantially gainful employment.  Factors 
to be considered, however, will include the veteran's 
employment history, educational attainment, and vocational 
experience.  38 C.F.R. § 4.16 (2001).

Upon reviewing the veteran's case, the Board finds that the 
reasoning found in Hodges v. Brown, [5 Vet. App. 375 (1993)], 
et. al., does not apply to this case.  [The established VA 
policy is that "all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated as totally 
disabled."  Id.]  The record does not contain any medical 
records that would indicate that the veteran is prevented 
from working as a result of his gunshot wound or psychiatric 
disability.  In fact, the medical records discredit the 
veteran's assertions of his unemployability by reporting that 
he is working and has worked for many years.  Additionally, 
per the medical records, the veteran has not had repeated 
hospitalizations or treatments as a result of his 
disabilities.  Also, the record does not contain any evidence 
that suggests that the veteran has been advised not to work.  
Moreover, there is no indication, based on the veteran's 
previous work experience and his present location, that he 
would not be able to maintain light, sedentary work.  

Hence, although the entire record is not without a measure of 
ambiguity due to the veteran's written statements, the Board 
concludes that the preponderance of the evidence is against 
the claim, and the claim is denied.  Therefore, pursuant to 
38 C.F.R. § 4.16 (2001), it is the decision of the Board that 
the veteran's service-connected disabilities do not render 
him unable to attain and maintain gainful employment, and a 
total disability rating for compensation based on individual 
unemployability due to his service-connected conditions is 
not warranted.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to the veteran's service-connected 
disability is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 

